 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHotel and Restaurant Employees' and Bartenders'International Union, Local 274 and HospitalityCatering, Inc. t/a Warwick Caterers and Elanof Philadelphia Ltd. t/a Elan. Cases 4-CP-355,4-CB-4477, and 4-CB-447828 March 1984DECISION AND ORDER REMANDINGPROCEEDING TO ADMINISTRATIVELAW JUDGEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN, HUNTER, AND DENNISOn 18 April 1983 Administrative Law Judge Mi-chael O. Miller issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.The National Labor Relations Board has consid-ered the decision and the record in light of the ex-ceptions and briefs and has decided to affirm thejudge's rulings, findings, and conclusions only tothe extent consistent with this Decision and Order.The primary issue before the Board is whetherthe judge properly concluded that the RespondentUnion's recognitional picketing violated Section8(b)(7)(C) of the Act. In so concluding, the judgeheld, as detailed below, that he was precluded fromconsidering the Respondent's alter ego defense. Ifthe Respondent's defense were found to havemerit, all elements required to find a violation ofSection 8(b)(7)(C) would not have been met. Weagree with the Respondent that it is entitled toraise, and have considered, its defense to the unfairlabor practice charges.As found by the judge, Warwick Caterers is abanquet and catering operation owned and operat-ed by Hospitality Catering, Inc. Steven Morgan isthe president. Elan is a bar and restaurant, ownedby a limited partnership, in which Hospitality In-vestments, Inc. is the general partner. StevenMorgan is also the president of Hospitality Invest-ments, Inc. Both businesses are engaged in oper-ations at the Warwick Hotel in Philadelphia, Penn-sylvania. Elan and the Respondent Union have hada collective-bargaining relationship since 1979.Warwick Caterers is not a party to any collective-bargaining agreement with the Respondent. By let-ters dated 2 and 19 February 19821 the Union's at-torney advised Steven Morgan of the Union'sintent to establish a picket line to protest Hospital-ity Investments' avoidance of its alleged bargainingobligation.On 22 February, the Union filed 8(a)(5), (3), and(1) unfair labor practice charges against WarwickI All succeeding dates are 1982 unless otherwise noted.269 NLRB No. 86Caterers, Elan, and Hospitality Investments, Inc.,alleging, in essence, that these employers were suc-cessors to, or an alter ego of, R & K Caterers(Kosher Catering) and Warken Banquets, Inc.(non-Kosher catering), employers which, prior tothe sale of assets to Warwick Caterers, had verbal-ly agreed to pay union wage rates to their employ-ees. The Union claimed that Warwick Caterers hada successorship or alter ego duty to recognize it.The charge also alleged discriminatory termina-tions of Warwick employees because of their unionaffiliation.These charges were dismissed by the RegionalDirector, and the dismissal was later upheld by theGeneral Counsel on appeal. In upholding the dis-missal of the complaint, the General Counsel ob-served that there was no evidence that WarwickCaterers "was an alter ego of any of the partieswho might arguably have had a bargaining rela-tionship with the Union."Contemporaneous with the filing of the charge,the Union invoked the arbitration provisions of itscollective-bargaining agreement with Elan, "seek-ing to enforce the contractual obligation of recog-nition [on Warwick Caterers] as set forth in thecollective bargaining agreement [between theUnion and Elan.]"On 24 February the Union began picketingwhich continued until it was enjoined on 14 June.On 13 May Warwick Caterers filed a chargeagainst the Union alleging violation of 8(b)(7)(C).A complaint issued, forming the basis for the in-stant case.In order to find a violation of Section 8(b)(7)(C)we must find that a union (a) picketed an employer(b) with a recognitional or organizational objective(c) where it has not been currently certified as thecollective-bargaining representative of that employ-er's employees and (d) where the picketing contin-ues without a representation petition being filedwith the Board within a reasonable period of time,not to exceed 30 days from the onset of the picket-ing.The Respondent contends in its defense thatfactor (c), above, has not been established becauseit is an incumbent collective-bargaining representa-tive by virtue of the alter ego or single-employerstatus between Elan and Warwick Caterers.Relying on what he considered to be firmly set-tled Board law, and particularly Food & Commer-cial Workers Local 576 (Earl J. Engle),2the judgestated he was precluded from even considering theUnion's defense. Because the Respondent's conten-tions had been raised in the prior 8(a)(5) context' 252 NLRB 1110 (1980), enf. denied 675 F.2d 346 (D.C. Cir. 1982).482 HOTEL & RESTAURANT EMPLOYEES LOCAL 274 (WARWICK CATERERS)and were found to be without merit by both theRegional Director, who refused to issue a com-plaint, and the General Counsel, who sustained thedismissal of the charge, the judge concluded thatthe Respondent had violated Section 8(b)(7)(C).In Earl J. Engle, the majority adopted the admin-istrative law judge's decision, which held at 1114:Under Section 3(d) of the Act, the GeneralCounsel has final authority over the issuanceof unfair labor practice complaints. Conse-quently, to permit the Respondent to litigateits contentions under the guise of a defense inthis matter would be to "create the undesirablesituation of the Board's acting in practice as aforum for considering the content of chargeswhich the General Counsel, for reasons satis-factory to himself, has thought it proper to dis-miss." Times Square Stores Corporation, 79NLRB 361, 365 (1948). This the Board hasheld it will not do in proceedings arising underSection 8(b)(7) of the Act. Local 295. affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica (Calderon Trucking Corp.), 178 NLRB52, 54 (1969); Service Employees' InternationalUnion, Local No. 227, AFL-CIO (Children'sRehabilitation Center, Inc.), 211 NLRB 982(1974).When presented with the petition for review andcross-application for enforcement of the Board'sOrder, the Court of Appeals for the District of Co-lumbia Circuit denied enforcement. The court heldthat the Board's refusal to entertain a defense,which was premised on evidence that the GeneralCounsel had previously considered in refusing toissue an unfair labor practice complaint against theemployer, did not give the union the opportunityafforded by the National Labor Relations Act todefend itself. The court criticized the Board's inter-pretation of the statutory language in that (1) itoverestimated the degree of interference with theGeneral Counsel's authority, and (2) it disregardedthe charged party's right to a full hearing on its de-fense and the Board's obligation to hear and adjudi-cate unfair labor practice complaints.After careful reexamination and consideration,we have concluded that our prior interpretation ofthe statute needs to be abandoned in favor of anapproach in line with that advanced by the circuitcourt. Accordingly, we have decided to overruleEarl J. Engle, supra. In reaching this conclusion,we agree with the court's construction of the stat-ute which recognizes that allowing the Respondentto present its defense is not tantamount to review-ing the General Counsel's decision not to issue acomplaint. As former Chairman Fanning observedin a similar case and in his dissent in Engle, "Ourinquiry could not, of course, cause the GeneralCounsel to reconsider any decision he may havemade on the disposition of any charges that mayhave been filed ... ." Service Employees Local 227(Children's Rehabilitation Center), 211 NLRB 982,983 (1974).We acknowledge that under Section 10(b), "Theperson so complained of shall have the right to filean answer to the original or amended complaintand to appear in person or otherwise and give testi-mony ...." Absent any limitation on these rights,the Board is bound to hear, receive, and considerthe Respondent's answer at a trial-like hearing. TheRegional Director's prior consideration and investi-gation of the earlier charge serves a more limitedand discretionary function than the hearing neces-sary under the Act and cannot, therefore, serve asa replacement for the Board's adjudicatory respon-sibility.Unlike the situation in Engle, where the adminis-trative law judge sustained the General Counsel'smotion to strike the defense and thus prevented thecharged party from introducing any evidence insupport thereof, the judge here permitted the Re-spondent to raise its defense on the record. Never-theless, he felt that he was precluded from consid-ering the defense in making his determination as towhether the Respondent had indeed violated Sec-tion 8(b)(7)(C) of the Act. If the judge had consid-ered the defense and found merit therein, all ele-ments of the 8(b)(7)(C) violation would not havebeen satisfied. Therefore, we shall remand this pro-ceeding to the judge to consider what effect, ifany, the Respondent's defense has on his findingsand conclusions with respect to the Respondent'salleged unlawful conduct. Further, we will allowthe judge, at his discretion, to reopen this proceed-ing for the limited purpose of obtaining additionalevidence concerning the single-employer or alterego status of the Charging Parties.In light of the disposition of the 8(b)(7)(C) issue,we find it premature at this time to rule on theother issues raised by the case.ORDERThe National Labor Relations Board orders thatthis proceeding be remanded to AdministrativeLaw Judge Michael O. Miller for the purpose ofconsidering the effect, if any, of the Respondent'sdefense on his findings and conclusions with re-spect to the alleged unlawful conduct. If, in his dis-cretion, the judge deems that further hearing is de-sirable or necessary to enable him to determine anyissue of fact bearing on the issues raised by this483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDremand, he shall arrange such further hearing andissue timely notice thereof.IT IS FURTHER ORDERED that the judge shall pre-pare and serve on the parties a supplemental deci-sion containing findings of fact, conclusions of law,and a recommended Order in light of the Board'sremand and on consideration of the Respondent'sdefense. Following service of such supplementaldecision on the parties, the provisions of Section102.46 of the Board's Rules and Regulations shallbe applicable.DECISIONSTATEMENT OF THE CASEMICHAEL 0. MILLER, Administrative Law Judge.These consolidated cases were heard before me on Janu-ary 26, 1983, in Philadelphia, Pennsylvania, based onunfair labor practice charges filed by Hospitality Cater-ing, Inc. t/a Warwick Caterers (Warwick Caterers) andElan of Philadelphia Ltd. t/a Elan (Elan),l and a con-solidated and amended complaint issued by the RegionalDirector for Region 4 of the National Labor RelationsBoard (the Board) on November 23, 1982.2 The consoli-dated complaint alleges that Hotel and Restaurant Em-ployees' and Bartenders' International Union, Local 274(Local 274 or the Union), violated Section 8(b)(1XA),(2), and (3) and Section 8(b)(7)(C) of the National LaborRelations Act (the Act). The Respondent filed a timelyanswer denying the substantive allegations of the consoli-dated complaints and setting out certain affirmative de-fenses.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argueorally. Briefs, which have been carefully considered,were filed on behalf of the General Counsel, the Re-spondent, and the Charging Parties.Based on the entire record,3including my observationof the witnesses and their demeanor, I make the follow-ingFINDINGS OF FACTI. THE RESPONDENT UNION'S LABOR ORGANIZATIONSTATUS AND JURISDICTION-PRELIMINARYCONCLUSIONS OF LAWThe complaint alleges, the Respondent admits, and Ifind and conclude that Respondent Local 274 is a labororganization within the meaning of Section 2(5) of theAct.Warwick Caterers and Elan are Pennsylvania corpora-tions engaged in food and liquor service operations at theWarwick Hotel in Philadelphia, Pennsylvania. Jurisdic-tion is not in dispute. The complaint alleges, and the Re-spondent admits, that each of them meets the Board's1 Warwick Caterers filed the charges in Cases 4-CP-355 and 4-CB-4477 on June 4 and 28, 1982, respectively. Elan filed the charge in Case4-CB-4478 on June 28, 1982.a The original complaint in Case 4-CP-355 issued on June 4, 1982.3 The General Counsel's unopposed motion to correct the record isgranted.standards for the assertion of jurisdiction over retail andnonretail enterprises.4I therefore find and conclude thatWarwick Caterers and Elan are employers engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II1. THE UNFAIR LABOR PRACTICESA. Nature and Structure of the Employers' BusinessesElan is a singles bar and restaurant located on the firstfloor of the Warwick Hotel. The bulk of its incomecomes from the sale of liquor but it also features an a lacarte menu serving food prepared in its own kitchen. Itis owned by a limited partnership in which HospitalityInvestments, Inc. is the general partner. Elan and theUnion have had a collective-bargaining relationship sinceat least April 1979. The current collective-bargainingagreement is effective from April 9, 1982, through April8, 1985. Its recognition clause reads:The Employer, Elan Philadelphia, hereby recog-nizes the Union ...as the exclusive bargainingrepresentative for the unit that includes all waiters-waitresses, cocktail servers, bus persons, bartenders,bar backs, buffet runners, porters, room service per-sons, cooks, pantry persons, and utility employees,at its Hotel Warwick ... location but excluding alloffice clerical employees, host-hostesses, front deskemployees, reception desk employees, coat checkemployees, sales employees, chefs and assistantchefs ...music programmers, guards and supervi-sors as defined in the Act.Warwick Caterers operates the banquet facilities, con-sisting of five banquet rooms and two kitchens locatedon the second floor of the Hotel Warwick. Its principalincome is derived from the sale and service of food fromfixed banquet menus. The president of Warwick Caterersand Hospitality Investments, Inc. and Elan's generalpartner is Steven Morgan. He is also president of variousother "Hospitality" business entities. Warwick Caterershad entered into an agreement to purchase this cateringbusiness, previously owned and operated by Warken, inmid-November 1981. Because of the delay necessitatedby the transfer of liquor licenses, the sale by Warken toWarwick Caterers was not completed until January 26,1982. From mid-November 1981 until the closing of thattransaction, Warwick Caterers operated the cateringservice, replacing virtually all of the kitchen help but re-taining, at Warken's request (because of the possibilitythat the deal would not be finalized), the service staff,i.e., the waiters, waitresses, and bartenders. When thetransaction was finalized, those service employees wereoffered an opportunity to continue working for WarwickCaterers, but under different terms and conditions of em-ployment, and they declined the offers.4 Gross revenues in excess of $500,000 and direct inflow of goodsvalued in excess of S50,000. The revenues and purchases of Warwick Ca-terers were alleged on a projected basis for the year beginning on Janu-ary 26, 1982.484 HOTEL & RESTAURANT EMPLOYEES LOCAL 274 (WARWICK CATERERS)Warwick Caterers is not party to any collective-bar-gaining agreement with the Respondent Union. Neitherhas the Union ever filed a petition with the Board seek-ing the right to represent the employees of Warwick Ca-terers or been certified or recognized to represent thoseemployees.Warken, the firm from whom Warwick Caterers pur-chased the catering operation, had never executed a col-lective-bargaining agreement with Local 274. However,since 1978, when its operations at the Warwick Hotelbegan, the waiters and waitresses who were steadily em-ployed by Warken were union members and Warkenhonored the economic obligations of the Union's con-tract with the Hotel and Restaurant Association. Warkenalso secured additional waiters and waitresses, as needed,through the Union. The president of Warken was alsopresident of R & K Caterers, Inc., the kosher caterer atthe Warwick Hotel. R & K, or Rosenthal and Kaufman,from whom R & K had purchased the kosher cateringbusiness, had a formal collective-bargaining agreementwith the Union.B. The Events Commencing in December 1981In late December 1981, prior to the closing of theWarwick Caterers-Warken transaction, the Respondent'spresident, James Small, called Morgan, Warwick Cater-ers' president, and requested that Morgan sign a collec-tive-bargaining agreement with the Union covering all ofthe employees of the nonkosher catering business, i.e.,Warwick Caterers' operations, at the Warwick Hotel.When the transfer of the business to Warwick Catererswas completed, Morgan replied to the Respondent stat-ing that Warwick Caterers did not recognize it as thebargaining representative of its employees.On February 2, 1982, the Respondent's counsel ad-dressed a letter to Morgan accusing Warwick Caterers ofhaving committed unfair labor practices and violations ofthe collective-bargaining agreements or obligations be-tween Elan, Rosenthal and Kaufman, and/or Warken,and the Union. Picketing against Warwick Caterers andany others involved, the filing of unfair labor practicecharges with the Board, and resort to arbitration werethreatened. A second letter from counsel, dated Febru-ary 19, 1982, was sent to Warwick Caterers, Elan, andothers. That letter asserted that Warwick Caterers hadviolated Section 8(a)(1), (3), and (5) of the Act and ad-vised that picketing against Warwick Caterers wouldcommence on February 24, 1982.On February 22, 1982, Local 274 filed unfair laborpractice charges against Warwick Caterers, Elan, Hospi-tality Investments, Inc., Rosenthal and Kaufman, and theWarwick Hotel, Cases 4-CA-12714-1-5. In thesecharges, the Respondent alleged, in essence, that each ofthese employers was a successor to, or the alter ego of,R & K caterers and Warken Banquets, Inc., which em-ployers had recognized Local 274 as the collective-bar-gaining representative of the banquet employees at theWarwick Hotel. They further charged that the allegedsuccessors had discharged employees because of theirunion membership, had unilaterally changed the termsand conditions of employment, and had refused to con-tinue recognition of the Union as collective-bargainingrepresentative.Essentially contemporaneous with its filing of unfairlabor practice charges, Local 274 invoked the arbitrationprovisions of its collective-bargaining agreement withElan, "seeking to enforce the contractual obligation ofrecognition [upon Warwick Caterers] as set forth in thecollective-bargaining agreement [between the Union andElan]." Elan objected to arbitration of the issues posedby the Union, contending that the subject matter was notarbitrable and that arbitration would be improper inas-much as the Respondent's forcing of the matter to arbi-tration would constitute an unfair labor practice.On February 24, 1982, the Union commenced its pick-eting of Warwick Caterers. During the period of thepicketing, the Local 274's pickets displayed at least onesign which read:HOSPITALITY INVESTMENTS, INC.BANQUETS-UNFAIRDo NOT PATRONIZELOCAL 274HOTEL & RESTAURANT EMPLOYEES' ANDBARTENDERS' INTERNATIONAL UNIONAFL-CIOThe pickets also distributed leaflets which accused War-wick Caterers of taking "steps to displace unionizedworkers, destroy unionized conditions, and unilaterallyrepudiate a relationship which has existed for many years... Union Busting ...." When he asked Small whatwas required for the removal of the pickets, Morgan wastold that "the pickets would be up there forever until wesigned a contract."The picketing continued until it was enjoined by orderof the United States District Court, pursuant to Section10(1) of the Act, on June 14, 1982.5On April 30, 1982, the Respondent's unfair labor prac-tice charges were dismissed by the Regional Director forRegion 4. The Regional Director found that there wasinsufficient evidence to establish that Warwick Caterershad unlawfully refused to recognize and bargain with theUnion inasmuch as Warken had not maintained an actualcollective-bargaining relationship with the Union andthat, under these circumstances, Warwick Caterers wasnot a successor to Warken with a statutory obligation torecognize the Union as the bargaining representative ofits employees. The Regional Director further found thatWarwick Caterers was privileged to establish differentterms and conditions of employment when it took overthe catering operation, to inform the employees that itwas not going to recognize and bargain with the Union,and to require new applications for employment. Theemployees, it was found, elected not to apply for em-ployment with Warwick Caterers. Thus, he stated,"there was no basis for concluding that the employer dis-criminated against former Warken employees because oftheir union membership or activities." The Regional Di-rector further found that there was no evidence to estab-s Hirsch v. Hotel a Restaurant Employees Local 274, Civil No. 82-2390.485 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlish that Rosenthal and Kaufman, Elan, and the WarwickHotel were joint employers with, or alter egos of, War-wick Caterers. He therefore refused to issue a com-plaint.6The Respondent appealed the dismissal of itscharges to the Board's General Counsel. That appeal wasdenied on June 7, 1982. In consideration of that appeal,the General Counsel found that violations of the Actcould not be established even if Rosenthal and Kaufman,R & K Caterers, and Warken were alter egos and even ifthere was a collective-bargaining relationship betweenthe Union and one or more of these alter egos. That con-clusion was based on the absence of evidence to supportthe contention that Warwick Caterers was an alter egoof Rosenthal and Kaufman, R & K Catering, Inc., orWarken. Neither could it be established, the GeneralCounsel found, that Warwick Caterers was a successorof Warken. Finally, the General Counsel noted the ab-sence of any evidence that Warwick Caterers "was analter ego of any of the parties who might arguably havehad a bargaining relationship with the Union."?7A hearing before Arbitrator Joseph M. Stone, on theUnion's demand for arbitration under its agreement withElan, was held on October 18, 1982. Both parties filedbriefs with respect to the threshold issue of arbitrabilityand, on November 30, 1982, Arbitrator Stone issued hisdecision in regard to that preliminary question, findingthat the grievance was arbitrable and that the Union wasentitled to a hearing on the merits.8No decision has asyet issued on the merits of the Union's claim.C. Analysis and Conclusions1. 8(b)(7)(C) violationThe General Counsel contends, and I agree, that theRespondent's picketing of Warwick Caterers from Feb-ruary 24 through June 14, 1982, violated Section8(b)(7)(C) of the Act. That section prohibits a unionfrom: (a) picketing an employer; (b) with a recognitionalor organizational objective; (c) where it has not beencurrently certified as the collective-bargaining represent-ative of that employer's employees; (d) where the picket-ing continues without a representation petition beingfiled with the Board under Section 9(c) of the Actwithin a reasonable period of time, not to exceed 30 daysfrom the onset of the picketing.It is undisputed that the Respondent's picketing lastedmore than 30 days and that no petition was ever filed.Moreover, it cannot be seriously disputed either that thepicketing was directed against Warwick Caterers, an em-ployer, or that an object of its picketing,9as established^ The April 30, 1982 dismissal letter is attached hereto as Appendix I.The June 7, 1982 denial of the Respondent's appeal is attached heretoas Appendix 2.' On June 15, 1982, the Union also sought arbitration under an allegedagreement between it and R & K Caterers, asserting that there had beenunlawful subcontracting of bargaining unit work and a breach of the rec-ognition and successorship clauses of that contract. It sought to consoli-date that arbitration with the arbitration proceeding under the Elanagreement. The record does not reflect the disposition of this demand..9 It is sufficient that only one object, and not necessarily the soleobject of the picketing, be recognitional or organizational. Local 840(Blinne Construction), 135 NLRB 1153, 1167 (1962).by Small's statements to Morgan as well as the languageof the Respondent's unfair labor practice charges and de-mands for arbitration, was organizational or recogni-tional.10Thus, all elements essential to the establishmentof an 8(bX7)(C) violation are present herein.The Respondent, however, contends that WarwickCaterers and Elan constitute a single employer and thatthe employee complement of Warwick Caterers consti-tutes an accretion to the Elan-Local 274 bargaining unit.Thus, it argues, the Union is an incumbent collective-bar-gaining representative entitled to picket for continuedrecognition without running afoul of the proscriptions ofSection 8(b)(7)(C). t I am, I believe, precluded by Boardprecedent from considering this defense. The matterswhich the Respondent now asserts to establish that itwas an incumbent collective-bargaining representativeformed the basis of its charges against Warwick Caterers,Elan, Rosenthal and Kaufman, and others. These chargeswere dismissed and the dismissals were sustained by theGeneral Counsel on appeal. 12Board law is clear:...only a meritorious refusal-to-bargain charge ex-empts a picketing labor organization from the re-quirement that it file a representation petition beforeengaging in prolonged picketing, and, if such acharge has been filed but dismissed by the GeneralCounsel, the matter may not be raised as a defenseto an alleged violation of subdivision (C) of Section8(b)(7) of the Act.Earl J. Engle, supra at 1114. The Board reasoned therein:Under Section 3(d) of the Act, the General Counselhas final authority over the issuance of unfair laborpractice complaints. Consequently, to permit Re-spondent to litigate its contentions under the guiseof a defense in this matter would be to "create theundesirable situation of the Board's acting in prac-tice as a forum for considering the content ofcharges which the General Counsel, for reasons sat-isfactory to himself, has thought it proper to dis-miss." Times Square Stores Corporation, 79 NLRB361 365 (1948). This the Board has held that it willnot do in proceedings arising under Section 8(b)(7)of the Act. Local 295, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen1' Carpenters Local 1260 (Seizer Construction), 210 NLRB 628 (1974).See also McClintock Market, Inc., 244 NLRB 555 (1979)."1 The Respondent correctly sets forth this legal principle. See SantaBarbara Building Trades Council (Sullivan Electric), 146 NLRB 1086, 1087(1964), wherein the Board concluded that Sec. 8(bX7XC) was intendedonly "to proscribe picketing having as its target forcing or requiring anemployer's initial acceptance of this union as the bargaining representa-tive of his employees." See also Foods & Commercial Workers Local 576(Earl J. Engle), 252 NLRB 1110, 1112 (1980)."i The Respondent's contention that the charges and resultant dismis-sals dealt only with the alleged successorship relationship between War-wick Caterers and Rosenthal and Kaufman is without merit. The Region-al Director's dismissal, in its penultimate paragraph, concluded that therewas no evidence to establish that Elan was a single employer with, oralter ego of, Warwick Caterers (referred to in that letter as HospitalityCatering). Similarly, the General Counsel concluded that there was noevidence to establish that Warwick Caterers was an alter ego "of any ofthe parties who might arguably have had a bargaining relationship withthe Union ..."486 HOTEL & RESTAURANT EMPLOYEES LOCAL 274 (WARWICK CATERERS)and Helpers of America (Calderon Trucking Corp.),178 NLRB 52, 54 (1969); Service Employees' Interna-tional Union, Local No. 227, AFL-CIO (Children'sRehabilitation Center, Inc.), 211 NLRB 982 (1974).Additionally, the Board rejected the employer's conten-tion that there existed a meaningful difference betweenseeking a finding of violation after the General Counselhas sustained the dismissal of unfair labor practicecharges and merely raising the issue by way of a defenseto the 8(b)(7)(C) complaint.As the Respondent noted, the Board's Engle decisionwas denied enforcement in the Circuit Court of Appealsfor the District of Columbia, Food & Commercial Work-ers Local 576 v. NLRB, 675 F.2d 346 (1982). The admin-istrative law judge is, however, obligated to follow appli-cable Board precedent unless and until reversed by theSupreme Court. Fred Jones Mfg. Co., 239 NLRB 54(1978). Accordingly, based on all of the foregoing, Imust conclude that by the picketing described above, theRespondent has violated Section 8(bX7)(C) of the Act.2. 8(b)(IXA), (2), and (3) violationsThe record clearly establishes that the Respondent hasinsisted upon arbitration, under the terms of its agree-ment with Elan, for the express purpose of including theemployees of Warwick Caterers under that contract. Bysuch conduct, the General Counsel contends, the Re-spondent has insisted upon broadening the collective-bar-gaining unit beyond that to which the parties had volun-tarily agreed in violation of Section 8(b)(3). Additionally,as the Union's demand would require application of theentire Elan-Local 274 contract, including its union-secu-rity provisions, s to the employees of Warwick Caterers,the General Counsel contends that the Union's actionsare violative of Section 8(b)(l)(A) and (2). In agreementwith the General Counsel, I find that the applicableBoard precedent fully supports these contentions.In order for the Respondent to prevail herein, onewould have to find that it was correct in contending thatthe employees of Warwick Caterers were accreted to theElan bargaining unit. See Retail Clerks Local 588(Raley's), 224 NLRB 1638, 1640 (1976); Hershey FoodsCorp., 208 NLRB 452 (1974). In order for such a conclu-sion to be made, one would have to find, inter alia, thatElan and Warwick Caterers constituted a single employ-er. Such a finding is precluded by the actions of the Re-gional Director and the General Counsel, herein, dismiss-ing and sustaining the dismissal, respectively, of thosevery contentions. Earl J. Engle, supra.In Raley's, supra, an employer's foodstore and drugcenter employees were separately represented, with oneunion having been certified by the Board as the collec-tive-bargaining representative of the drug center employ-ees. When the employer made certain changes in storelayout, removing some elements which had separated thetwo groups, the union which represented the foodstoreemployees attempted, by insistence upon arbitration of its1" The record contains no support for the Respondent's contentionthat it was not necessarily seeking to apply the union-security clause tothese employees.claim, to apply the terms of its agreement, including theunion-security clause, to the drug center employees. TheBoard, finding that the drug center employees retained aseparate community of interest and remained an appro-priate separate unit for collective bargaining, found thatthere had been no accretion and concluded (at 1641):Accordingly, we find that the RespondentUnion's insistence upon arbitration to compel recog-nition of it as the representative of Raley's drugcenter employees was, and is, in the circumstancesof this case, in insistence upon bargaining for an in-appropriate unit breach of the Respondent's obliga-tion to bargain in good faith. The Respondent'sconduct thus was, and is, violative of Section8(b)3) of the Act.Further, we find that, by insisting upon the appli-cation of its entire contract, including the union-se-curity provision, to Raley's drug center employees,the Respondent Union has attempted and is attempt-ing to cause Raley's to discriminate against theaforesaid employees in violation of Section 8(b)(2).We find that the aforesaid conduct has the effect ofrestraining and coercing those employees in viola-tion of Section 8(b)(I)(A).'11 Cf. Smith Steel Workers. Dimrectly Affiliated Labor Union19806s AFL-CIO (A. O. Smith Corporation), 174 NLRB 235, 241-242 (1969).It is of no significance that the bargaining unit or unitsinvolved herein were the result of voluntary recognitionrather than Board certification. In Electrical WorkersIBEW Local 323 (Active Enterprises), 242 NLRB 305,307-308 (1979),'4 the Board held:...Respondent could not lawfully insist that theresidential and commercial units be combined, with-out the consent of the Employers, under the termsand conditions of the inside agreement. For theBoard has stated that:...it is well established that the integrity of abargaining unit, whether established by certifica-tion or by voluntary agreement of the parties,cannot ... be unilaterally attacked. The conductof negotiations on a basis broader than the estab-lished bargaining unit is nonmandatory, and theRespondents' insistence that the Charging Party" The Respondent's contention that the Aective decision is factually distinguishable from the instant case must be rejected. The Respondentargued that the existence of two separate bargaining units, with separateagreements, in Active "is quite clearly different from a situation in whichan employer establishes a new operation in the same building as its oldoperation and the union seeks to have the new operation included in thebargaining unit through arbitration." In fact, this employer did not estab-lish "a new operation." Rather, it acquired an existing business (Warken),the employees of whom had always been considered by the Union tocomprise a separate bargaining unit. Indeed, the Union has contendedthat the Warken employees were covered by a collective-bargainingagreement separate from the Elan agreement and has sought arbitrationunder that agreement of its accretion and successorship allegations.487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDengage in such bargaining was violative of theAct. l o'o G.B. Curry, President; International Union of Operating Engi-neers Local No. 428, et al, 184 NLRB 976, 977 (1970), enforce-ment denied on other grounds 459 F.2d 374 (3d Cir. 1972), petitionfor modification of opinion granted 470 F.2d 722 (3d Cir. 1972).The Respondent contends that under the principles ofSpielberg Mfg. Co., 112 NLRB 1080 (1955), the Boardshould defer to the decision which the arbitrator has ren-dered herein. As the Respondent noted in its brief, "Todecide that the arbitration can proceed and that the Na-tional Labor Relations Act is no bar to the arbitrationproceeding is tantamount to deciding that the arbitrationis not an unfair labor practice."The "threshold questions" considered by the arbitratorwere: "whether the subject matter raised by the Union isarbitrable and even if it is, whether proceeding with thearbitration would be an unfair labor practice in violationof Section 8(b)(1)(A), (2) and (3) of the National LaborRelations Act." The arbitrator concluded "that theUnion's claim is arbitrable," predicating his finding onhis concurrence with the contentions of the Union re-garding the basic issues:...whether under the Recognition Clause theterms of the collective bargaining agreement cover-ing the Elan employees must be applied to the ca-tering employees, that the determination of the va-lidity of such contention involves a matter "in con-troversy or dispute, arising out of the interpretationor application of this Agreement" in view of theCompany's argument that the Recognition Clauseonly applies to employees of Elan and not the em-ployees of any other employer and that even if arepresentational issue is thereby presented neverthe-less the matter remains arbitrable under the ration-ale of the Supreme Court's decision in Carey v. Wes-tinghouse Electric Corporation, 375 U.S. 261 (1964).Based on the Carey v. Westinghouse decision, he rejectedthe contention that the Board's jurisdiction over repre-sentation matters is exclusive.The Respondent's arguments for Spielberg deferralmust be rejected. The issue ultimately to be decided bythe arbitrator is one of accretion and, as to the authorityto resolve such issues, the Board precedent is clear:"where union accretion is in issue, [the Board] will noteschew its statutory obligation to decide that issueitself." Hershey Foods, supra, 208 NLRB 452, 457, andcases cited therein. 1Additionally, I would note that thearbitrator's decision, to the extent that it constituted aconclusion that the Union's demand for arbitration wasnot an unfair labor practice, was in direct conflict withclear Board precedent, cited above, and with the deter-mination of the Board's General Counsel who had au-thorized complaint upon that very issue before the arbi-trator had reached his decision. To the extent that the ar-"I See also Smith Steel Workers Local 19806 (A. O. Smith Corp.), 174NLRB 235, 241 (1969), where similar arguments concerning the effect ofCarey v. Westinghouse were asserted and rejected.bitrator's decision implies the authority to determine thatElan and Warwick Caterers were alter egos or that asuccessorship relationship existed, it further conflictswith the General Counsel's earlier contrary determina-tion. If the Board is precluded by Section 3(d) of the Actfrom going behind spch determinations (Earl J. Engle,supra) an arbitrator's award which purports to do sowould be contrary to the policies of the Act, repugnantto both those policies and controlling Board precedent,and therefore not subject to Spielberg deferral.Additionally, I must reject the Respondent's argumentthat the charges herein are premature because the arbi-trator, in ruling upon the underlying issue, might grant aremedy which does not conflict with Board precedent.As the Board's decision in Raley's, supra, makes clear, itis the adamant insistence upon arbitration and the at-tempt to compel application of the collective-bargainingagreement to employees outside the contractural unitwhich comprises the violations. It is not required that anarbitration award have been issued or that the Union beseeking to compel compliance with such an award.Accordingly, I find that by insisting upon arbitrationto compel recognition of it as the representative of War-wick Caterers' employees, the Respondent has insistedupon bargaining for an inappropriate unit in breach of itsobligation to bargain in good faith, in violation of Sec-tion 8(b)(3) of the Act. I further find that by insistingupon application of its entire agreement with Elan to theWarwick Caterers' employees, including the union-secu-rity provision contained therein, the Respondent has at-tempted, and is attempting, to cause Warwick Caterersto discriminate against those employees in violation ofSection 8(b)(2) of the Act, and that by all of the afore-said conduct it has restrained and coerced employees inviolation of Section 8(b)(1)(A) of the Act.CONCLUSIONS OF LAW1. By picketing Warwick Caterers from February 24to June 14, 1982, with an object of forcing or requiringWarwick Caterers to recognize and bargain with it as thecollective-bargaining representative of the employees ofWarwick Caterers or forcing or requiring those employ-ees to accept or select it as their collective-bargainingrepresentative without being certified as the collective-bargaining representative of those employees and with-out a petition under Section 8(c) of the Act being filedwithin a reasonable period of time, Hotel and RestaurantEmployees' and Bartenders' International Union, Local274, has engaged in unfair labor practices within themeaning of Section 8(b)7)(C) of the Act.2. By attempting to apply its collective-bargaining con-tract with Elan, including the union-security provisionsthereof, to the employees of Warwick Caterers, Hoteland Restaurant Employees' and Bartenders' InternationalUnion, Local 274, has violated Section 8(b)(2) of theAct.3. By assisting upon recognition as the representativeof Warwick Caterers' employees, under the terms of itscollective-bargaining agreement with Elan, the Respond-ent, Hotel and Restaurant Employees' and Bartenders'International Union, Local 274, has insisted and is insist-488 HOTEL & RESTAURANT EMPLOYEES LOCAL 274 (WARWICK CATERERS)ing upon bargaining for an inappropriate unit and, there-fore, has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(b)(3) of the Act.4. By the aforesaid conduct, the Respondent, Hoteland Restaurant Employees' and Bartenders' InternationalUnion, Local 274, has restrained and coerced, and is re-straining and coercing, employees in violation of Section8(b)(1)(A) of the Act.5. The unfair labor practices found herein are unfairlabor practices affecting commerce within the meaningof Section 2(2), (6), and (7) of the Act.THE REMEDYHaving found that the Respondent Union has engagedin unfair labor practices, as set forth above, I shall rec-ommend that it be ordered to cease and desist therefrom,and from like and related unfair labor practices, and thatit be required to take certain affirmative action foundnecessary to effectuate the policies of the Act.On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommended' 16ORDERThe Respondent Hotel and Restaurant Employees' andBartenders' International Union, Local 274, its officers,agents, and representatives, shall1. Cease and desist from(a) Picketing or causing to be picketed, or threateningto picket or cause to picketed, Warwick Caterers wherean object thereof is forcing or requiring said Employerto recognize or bargain with it as the representative ofits employees in violation of Section 8(bX7)(C) of theAct.(b) Insisting that Warwick Caterers recognize and bar-gain with the Respondent as the representative of War-wick Caterers' employees.(c) Filing or attempting to file grievances against War-wick Caterers or demanding that Warwick Caterers arbi-trate any grievance over its demand for recognition asthe exclusive collective-bargaining representative ofWarwick Caterers' employees.(d) Filing or attempting to file grievances against War-wick Caterers or demanding that Warwick Caterers arbi-trate any grievance concerning the application of the Re-spondent's collective-bargaining agreement with Elan, in-cluding the union-security provision thereof, to the em-ployees of Warwick Caterers.(e) In any like or related manner restraining or coerc-ing employees in the exercise of rights guaranteed inSection 7 of the Act, except to the extent that thoserights may be affected by an agreement requiring mem-bership in a labor organization as a condition of employ-ment as authorized in Section 8(aX3) of the Act.2. Take the following action which is deemed neces-sary to effectuate the policies of the Act."1 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(a) Withdraw the grievances and arbitration demandsit filed which seek to compel Warwick Caterers to applythe terms of the Elan or Rosenthal and Kaufman collec-tive-bargaining agreements to the employees of WarwickCaterers. 7(b) Post at its business offices and meeting halls inPhiladelphia, Pennsylvania, copies of the attached noticemarked "Appendix 3."'1 Copies of said notice, on formsprovided by the Regional Director for Region 4, afterbeing signed by the Respondent's authorized representa-tive, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(c) Mail to the Regional Director for Region 4 signedcopies of the attached notice marked "Appendix 3" forposting by Warwick Caterers, the latter willing, at itspremises in Philadelphia, Pennsylvania, in places wherenotices to employees are customarily posted. Copies ofthe notice, to be furnished by the Regional Director forRegion 4, after being signed by the Respondent's repre-sentative, shall be returned forthwith to the Regional Di-rector for such posting.(d) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIX 1(LETTERHEAD OMITTED)April 30, 1982C. No. 778446 RRRIra Silverstein, Esquire1200 Lewis Tower BuildingPhiladelphia, PA 19102Warwick Caterers c/o Warwick HotelCase No. 4-CA-12714-1andHospitality Investments, Inc.Case No. 4-CA-12714-2andR & K Caterers, Inc.Case No. 4-CA-12714-3andElan Restaurant c/o Warwick HotelCase No. 4-CA-12714-4andI" See Service Employees Local 32B-32J (Allied Maintenance Corp.), 258NLRB 430 (1981).1" If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWarwick HotelCase No. 4-CA-12714-5Dear Mr. Silverstein:The above-captioned case, charging a violation underSection 8 of the National Labor Relations Act, asamended, has been carefully investigated and considered.As a result of the investigation, I find that the chargeslack merit. With respect to the charges against Hospital-ity Investments, Inc. d/b/a Warwick Caterers in CasesNo. 4-CA-12714-1 and 4-CA-12714-2, there was insuf-ficient evidence to establish that the Employer, followingits purchase of Warken Corporation d/b/a WarwickBanquets, unlawfully refused to recognize and bargainwith the Union. The investigation disclosed that theUnion did not enjoy a true collective bargaining relation-ship with Warken Corporation. See Glenlynn, Inc., 204NLRB 299. Thus, it was noted that Warken Corporationdid not have a written collective bargaining agreementwith the Union, did not deduct Union dues, did not,except for a brief period in 1979, make Health and Wel-fare payments to the Union, was not a party to the 1981negotiations for a new collective bargaining agreementbetween the Philadelphia Hotel-Motor Inn Associationand the Union, and did not grant employees the wage in-crease called for in that agreement. In these circum-stances, it was concluded that Hospitality was not a suc-cessor to Warken and that there was no statutory obliga-tion on the part of Hospitality to recognize the Union asthe bargaining representative of its employees. With re-spect to the Section 8(a)(3) allegations, it was concludedthat, in the circumstances referred to above, the Employ-er, upon taking over the catering operation involved,was privileged to establish different terms and conditionsof employment, to inform the employees that it was notgoing to recognize and bargain with the Union and to re-quire the employees to apply for employment. The inves-tigation disclosed that none of the former Warken em-ployees elected to apply for employment with Hospital-ity. In these circumstances, there was no basis for con-cluding that the Employer discriminated against formerWarken employees because of their Union membershipor activities.With respect to Case No. 4-CA-12714-3 filed againstRosenthal & Kaufman, Case No. 4-CA-12714-4 filedagainst Elan Restaurant, and Case No. 4-CA-12714-5filed against Warwick Hotel, there was no evidence toestablish that these Employers were either joint employ-ers with, or alter egos of, Hospitality. Accordingly, I amrefusing to issue Complaint in these matters.Pursuant to the National Labor Relations Board Rulesand Regulations, Series 8, as amended, you may obtain areview of this action according to the enclosed instruc-tions.Very truly yours,PETER W. HIRSCHRegional Director(Services omitted)APPENDIX 2(LETTERHEAD OMITrED)June 7, 1982Re: Warwick Caterers c/o Warwick HotelCase No. 4-CA-12714-1Hospitality Investments, Inc.Case No. 4-CA-12714-2R & K Caterers, Inc.Case No. 4-CA-12714-3Elan Restaurant c/o Warwick HotelCase No. 4-CA-12714-4Warwick HotelCase No. 4-CA-12714-5Ira Silverstein, Esq.1200 Lewis Tower BuildingPhiladelphia, Pennsylvania 19102Dear Mr. Silverstein:Your appeal in the above captioned matter has been dulyconsidered.The appeal is denied. It was concluded that even assum-ing, arguendo, the existence of an alter-ego relationshipamong Rosenthal and Kaufman, R & K Caterers, Inc.,and Warken Corp., and even assuming, further, the exist-ence of a collective bargaining relationship between theUnion and one or all of the alleged alter-egos, a violationof the Act, as encompassed by the charges, could not beestablished.There was no evidence to support the contention thatthe ultimate operator of the Warwick Hotel banquet ca-tering facilities, Hospitality Catering, Inc., was an alter-ego of Rosenthal & Kaufman, R & K Catering, Inc., orWarken. On November 13, 1981, Warken Corp. andHospitality Catering, Inc. entered into an Agreement forthe Sale and Purchase of Assets, which sale consisted ofWarken's catering business conducted at the WarwickHotel. The "Agreement for Sale" was contingent uponseveral factors, particularly approval of a liquor licensefor Hospitality. The understandings between Hospitalityand Warken Corp. included the agreement not to disturbthe employment [of] the serving personnel, ("chaingang") until the transfer of title several months in thefuture. On January 22, 1982, at the time of or shortlybefore the transfer of title and at the first point in timewhen Hospitality was contractually permitted to imple-ment its own employment practices, an Employerspokesperson met with the Warken serving personnel, re-lated to them the proposed pay scale that would be ap-plicable to their positions and offered them an opportuni-ty to apply for employment with Hospitality on thoseterms, which they refused. Moreover, contrary to yourcontention on appeal, evidence obtained from unit mem-bers present during the announcement fails to supportyour allegation that, "the employer told his employeesthat they could not remain there if they wished to beunion." Accordingly, inasmuch as this refusal of the offerto apply for employment meant that the Union wasunable to establish that it represented a majority of Hos-490 HOTEL & RESTAURANT EMPLOYEES LOCAL 274 (WARWICK CATERERS)pitality's employees, no successorship could be estab-lished. Tallakson Ford, Inc., 171 NLRB 503.Inasmuch as the Act permits an employer who purchasesa business with an extant collective agreement to set ini-tial terms and conditions of employment, and noting theabsence of evidence that Hospitality Catering, Inc., wasan alter-ego of any of the parties who might arguablyhave had a bargaining relationship with the Union, andfinally noting that the Union has failed to establish that itrepresents a majority of Hospitality's employees, it wasconcluded that a violation of the Act could not be estab-lished. Accordingly, further proceedings were deemedunwarranted.Very truly yours,William A. LubbersGeneral CounselByMary M. ShanklinActing DirectorOffice of Appeals(Services omitted)APPENDIX 3NOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT under conditions prohibited by Section8(b)(7)(C) of the Act picket or cause to be picketed, orthreaten to picket or cause to picketed, Hospitality Ca-tering, Inc. t/a Warwick Caterers, where an objectthereof is to force or require said employer to recognizeor bargain with us as the representative of its employeesor to force or require employees of said employer toaccept and select us as their collective-bargaining repre-sentative.WE WILL NOT insist that Warwick Caterers recognizeand bargain with us as the representative of its employ-ees.WE WILL NOT insist upon application of our collec-tive-bargaining agreement with Elan of PhiladelphiaLtd., t/a Elan, including the union-security provisionthereof, to the employees of Warwick Caterers.WE WILL NOT file or attempt to file grievances againstWarwick Caterers or Elan or demand that Warwick Ca-terers or Elan arbitrate any grievance over recognitionof Hotel and Restaurant Employees' and Bartenders'International Union, Local 274, as exclusive bargainingrepresentative of the employees of Warwick Caterers ordemand that those employers arbitrate any grievanceconcerning the application of our Elan collective-bar-gaining agreement, including the union-security provisionthereof, to the employees of Warwick Caterers.WE WILL NOT in any like or related manner restrain orcoerce employees in the exercise of rights guaranteed inSection 7 of the Act, except to the extent that thoserights may be effected by an agreement requiring mem-bership in a labor organization as a condition of employ-ment as authorized in Section 8(a)(3) of the Act.WE WILL withdraw the grievances and arbitration de-mands we filed, which seek to compel Warwick Caterersto apply the terms Elan or Rosenthal and Kaufmanagreements to the employees of Warwick Caterers.HOTEL AND RESTAURANT EMPLOYEES'AND BARTENDERS' INTERNATIONALUNION, LOCAL 274491